Reasons for allowance




1.	Claims 1-18 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with response dated 11/05/21, the closest prior art Ishiguro et al (US 2004/0018850) explains a steady state condition is reached when the SIR requirements for all remote stations within a given radio communication channel are satisfied. Generally speaking, the balanced steady state may be achieved by transmitting to each remote station using power levels which are neither too high nor too low. Transmitting messages at unnecessarily high levels increases interference experienced at each remote station and limits the number of signals which may be successfully communicated on the common channel, i.e., reduces system capacity. Hugl (US 2009/031883) explains three secondary users UE2, UE3 and UE4, each of them only partially occupying the physical resource of the primary user UE1. A reasonable assumption is that TX power in a single PRB is allowed to increase the nominal single-user power level at most by d dB. This is reasonable in order to keep power spectral density dynamics at reasonable level. Next, assume that the set of power control levels from which the eNB  may select include those of the prior art (i.e., 1/4, 1/3, 1/2, 1 if N.sub.max=4), so that the eNB may optimize its effective Taviladar (US 2017/0033901) explains a BS may multiplex a plurality of DCI signals directed to a plurality of UEs at a first aggregation level (AL) coded together in a control channel (e.g., a PDCCH). A BS may determine aggregation level of a UE based on SINR conditions of the UE, for example, based on a channel quality indicator (CQI) report received from the UE. A BS operating according to disclosed techniques may avoid scheduling conflicts between UEs, in that DCIs for the UEs are multiplexed in the bit domain and not the symbol domain, allowing UEs to be scheduled in any CCE, rather than scheduling of a UE being limited to CCEs within search spaces configured for the UE. A BS may multiplex multiple DCIs for the UEs by concatenating the DCIs. Chen (US 2015/0215874) explains utilizing a Clear-to-Send (CTS) transmission from Cell_1. In other words, in response to detecting the UL-CUBS from UE 1030 (whether transmitted at maximum power or some other power level), the BS/eNodeB 1010 of Cell_1 may transmit a CTS signal (e.g., a CTS transmission by BS/eNodeB 1010) to reserve the communications channel of the SRFS band for the UE 1030. Because the BS/eNodeB 1010 may have less power constraints than UE 1030, the CTS signal may be transmitted at a sufficient power level to ensure that it is detected by the BS/eNodeB 1020 of Cell_2 (and other neighboring cells). BS/eNodeB 1010 may transmit a CTS signal in response to receiving the UL-CUBS (or after receiving some indication that Cell_2 did not receive the UL-CUBS). The CTS signal format may be based, for example, on LTE/LTE-A networks and may be the same or different from similar messages used in Wi-Fi networks.
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: the multiple power layers are all 
Further regarding claim 15 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein the multiple power layers are all different levels of power; and a reception processor that performs a reception process using the descrambler corresponding to the apparatus for which the transmission signal sequence of the power layer is destinated, wherein all of the multiple power layers are different from each other,
wherein the reception processor receives the signal sequence of the multiple power layers,
wherein the reception processor determines a power layer of which the transmission signal sequence is to be processed using a scrambler corresponding to the apparatus for which the transmission signal sequence of the power layer is destinated, wherein the apparatus further comprises a notificator that receives a notification of the power layer of which the transmission signal sequence is destinated for the apparatus, and wherein the notificator receives the notification of the power layer through downlink control information destined for the apparatus.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478